UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 - Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54031 DC BRANDS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Colorado 20-1892264 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 9500 W. 49 th Avenue, Suite D-106, Wheat Ridge, CO 80033 (Address of principal executive offices including zip code) (303) 279 3800 ( Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Number of shares outstanding of the issuer’s common stock as of the latest practicable date:880,906,827 shares of common stock, $.001 par value per share, as of May 15, 2012. Transitional Small Business Disclosure Format (Check one): YesoNox DC BRANDS INTERNATIONAL, INC. Page PART I.—FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets (March 31, 2012 Unaudited) 2 Consolidated Statements of Operations (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) 4 Consolidated Statements of Stockholders' Deficit (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risks 22 Item 4. Controls and Procedures 22 PART II—OTHER INFORMATION Item 1. Legal Proceedings 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURE 25 ITEM 1. FINANCIAL STATEMENTS DC BRANDS INTERNATIONAL, INC. Consolidated Financial Statements As of March 31, 2012 and 2011 (Unaudited) 1 DC Brands International, Inc. Consolidated Balance Sheets As of March 31, 2012 and December 31, 2011 March 31, December 31, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable Inventory Total current assets Property and equipment, net Total assets $ $ Liabilities Current liabilities Accounts payable $ $ Accrued interest payable Accrued liabilities Related party payable Short-term notes payable and current portion of long-term debt Total current liabilities Long-term debtto related party Long-term debt (Net of Unamortized Discount of $1,044,458 as of March 31, 2012 and$1,170,230 as of December 31, 2011) Total liabilities Stockholders' deficit Preferred Stock, $0.001 par value; 25,000,000 shares authorized Series A Preferred Stock, 100,000 shares authorized; shares issued and outstanding - 91,111 shares as of March 31, 2012 and December 31, 2011 91 91 Series B Preferred Stock, 2,500 shares authorized; shares issued and outstanding - 106 shares as of March 31, 2012 and 86 shares as of December 31, 2011 - - Common Stock, $0.001 par value;5,000,000,000 shares authorized; shares issued and outstanding - 484,965,209 as of March 31, 2012 and 199,113,770as of December 31, 2011 Additional paid in capital Issuances in exchange for promotional consideration - - Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited financial statements. 2 DC Brands International, Inc. Consolidated Statements of Operations For the Three Months Ended March 31, 2012 and 2011 (unaudited) Three Months Ended March 31, Net Revenues $ $ Cost of goods sold Gross margin Operating Expenses General and administrative (includes share based compensation of $18,000in 2012and $827,092 in 2011) Sales and marketing (includes share based compensation of $0 in 2012 and $232,219 in 2011) Depreciation and amortization ) Total operating expenses Loss from operations ) ) Other Expense (Income) Interest expense Interest expense - warrant liability - Loss on retirement of debt Total other expense (income) Net Loss $ ) $ ) Weighted average number of common shares outstanding Basic and diluted net loss per common share $ ) $ ) The accompanying notes are an integral part of these unaudited financial statements. 3 DC Brands International, Inc. Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2012 and 2011 (unaudited) ForThree Months Ended March 31, Cash used in operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization ) Common stock issued for services Debt Issued for services - Reduction of debt for use of facilities ) Loss on retirement of debt Amortization of debt discount Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) Accounts payable ) ) Accrued interest payable Related party payable Warrant liability - Net cash used in operating activities $ ) $ ) Cash used in investing activities Purchase of property and equipment - - Net cash used in investing activities $
